Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
To summarize applicant has amended the independent claims to recite the using of the vehicle identifier to identify the vehicle in one or more of the video streams among a plurality of video streams (e.g. car A is identified in video streams 1 and 2 out of video streams 1, 2, and 3), with those streams then sent to the car. This amendment has overcome/rendered mute the previous rejections of the non-final rejection dated 8/23/2021.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding the independent claims no prior art was found to teach/render obvious the identification of the vehicle within video streams among a plurality of streams using a identifier for the vehicle sent during the acceptance of the parking service and then sending the identified streams in particular to the vehicle. While individual aspects of the identifier and identification of video streams as claimed independent claims where found; no teachings to render the specific combination/functioning of each individual aspect of the method were found to render obvious the claim method. (i.e.  prior art did teach sending of a identifier in light transmission, and another taught identification of vehicles within a video stream. However no art was found to teach identifying of vehicles within a video stream based on the identifier sent during the subscription to the service and how the identifiers were used in the individual 
The closest the previously cited prior art comes to teaching this feature is in Moustafa [0248] “The remote valet service may also obtain supplemental data (e.g., in addition to that received from the vehicle 105) from extraneous sources, such as road side units, other vehicles, drones, and other sensor devices. Such information may be provided over high priority channels (e.g., 1620) facilitated through one or more backend systems (e.g., 150). In some implementations, the remote valet system 1505 may determine, from the location of the vehicle 105, sets of sensors (which may change dynamically as the vehicle moves along a path under control of the remove valet driver), with which the remote valet system may establish another secure channel (e.g., 1620) and obtain live data describing the scene around the vehicle being controlled by the remove valet system. Accordingly, in some implementations, the remote valet service may use either or both sensor data from sensors on or extraneous to the vehicle 105 being controlled.” Here teaches that the valet service can receive pertinent sensor information from external/other sources than the car’s sensors; however it is mute as to that these sources are identified based on the identifier sent by the car during subscription/are video streams in which the car itself is identified. Aoyama teaches the sending of the car identifier pattern [1283] “A transmitter (vehicle) 7007b having, for instance, two car taillights (light emitting units or lights) transmits information of the transmitter 7007b to a receiver 7007a such as a transmitter-receiver in a parking lot. The information of the transmitter 7007b indicates the identification information (ID) of the transmitter 7007b, the number of the vehicle, the size of the vehicle, the shape of the vehicle, or the weight of the vehicle. Having received the information, the receiver 7007a transmits information of whether or not parking is permitted, charging information, or a parking position. The receiver 7007a may receive the ID, and obtain information other than the ID from the server” and that that information is then used to send map data to the vehicle, however there is no identifying of video streams in which the car appears based on that identifier, and subsequent sending of those streams to the vehicle. Paden similarly does teach a receiving of a identifier from the vehicle [0024] “The method may further include detecting, by the sensor, a unique identifier that is attached to the intelligent vehicle, and encrypting the information based on the identifier such that the intelligent vehicle can receive and decrypt the transmitted information to the exclusion of others.”  However this identifier is used for reception/decyption of the information sent, not to identify the vehicle within a series of streams, further this “identifier” is taught to be a QR code/pattern not a emission pattern as claimed in claim 2 and similar; Paden then teaches [0025]” According to yet another embodiment of the present disclosure, there is provided a non-transitory computer readable medium implemented on a system including a sensor facing downward to capture information corresponding to an intelligent vehicle below, and in a field of view of, the sensor, and a transmitter for transmitting the information captured by the sensor to the intelligent vehicle, the non-transitory computer readable medium having computer code that, when executed on a processor, implements a method of providing precision localization for the intelligent vehicle, the method including capturing, by a sensor, information corresponding to an intelligent vehicle below, and in a field of view of, the sensor, and transmitting the information to the intelligent vehicle to enable the vehicle to take an action based on the information.” However this fails to disclose the intelligent vehicle below the camera/sensor is identified via the identifier sent during a subscribing to the parking/navigation service. Additionally [0025] appears to teach sending directly of information from the sensor to the vehicle ([0014] does teach a server/substation for receiving of information before sending out to the vehicle; however this appears more a transitory jump more than the server/supervisory service identifying a car in all the received videos and then sending the corresponding video streams.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2020205597 A1, Moustafa et al; US 20190268072 A1, Aoyama et al; US 20190196499 A1, Paden et al; US 20190303982 A1, Michel et al; US 20200133261 A1, Tao et al; US 20200389761 A1, Rao et al;
	Michel et al teaches a drone system for identifying damages to vehicles in a parking lot (for insurance purposes); while vehicles are identified in the drone’s video stream (via VIN numbers, or physical characteristics, license plates, etc.), they aren’t identified via an identifier akin to the applicant’s claim. 
	Tao et al teaches a system in which a vehicle receives navigation related information (image data) from sensors external/separate from the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KENNETH M DUNNE/             Examiner, Art Unit 3661                                                                                                                                                                                           
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661